ON MOTION TOR REHEARING.
BURGESS, P. J.
In a motion for rebearing filed by defendant herein it is said that we overlooked the appellant’s printed record which shows that appellant objected to the action of the Jasper Circuit Court in awarding the change of venue to Newton county and at the time saved an exception to the ruling of the court in granting said change.
That we did not overlook this matter is demonstrated by the fact that in the statement of the case we stated, precisely, what the record discloses with respect thereto — that is, “That the motion for change of venue was sustained and the venue awarded to the circuit court of Newton county in the 29th judicial circuit, to which action of the court defendant at the time excepted.” It is true, however, that this question was not passed upon or adverted to in the opinion, the reason being that the point was not made, nor was the court’s attention in any manner called to it in the motion for a new trial, and being a matter of exception it could not be considered by this court under such circumstances.
It is well settled that no matter of exception can be considered by this court upon appeal or writ of error, unless the attention of the court below be called to it upon motion for new trial. This has been so often decided that it is deemed unnecessary to cite authorities upon the subject. The mere preservation of this question in the Jasper Circuit Court, by having signed by the judge of said court, and filed therein at the same term at which the ruling was made, a bill of exceptions, did not obviate the necessity of thereafter, after verdict, filing a motion for a new trial specifically setting forth therein all matters of exception complained *630of, and thereby give the trial court an opportunity to correct its own error, or any other errors occurring during the pendency of the .proceeding which were evidenced by the record before the court finally trying the cause.
The motion is overruled.
All concur.